 WINN DIXIE STORES, INC.611WinnDixieStores,Inc.andFreightDrivers,Warehousemen and Helpers,LocalUnion 390,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpersof America.Case 12-CA-4410March 10, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn September 12, 1969, Trial Examiner FrederickU.Reel issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, the General Counsel andtheRespondent filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified herein.The Trial Examiner found, and we agree, thatRespondent engaged in various violations of Section8(a)(1) of the Act by conduct which included threatsand interrogations of employees Darnell Gause,Leonzie Jones, and Louis Wiggins.' For the reasonsstatedby the Trial Examiner, we find thatRespondent violated Section 8(a)(3) and (1) of theActbydiscriminatorilydischargingemployeesWillie Hightower, Leonzie Jones, and Joseph Gause.However, we disagree with the Trial Examiner'sconclusion that the Respondent did not violateSection 8(a)(3) and (1) of the Act when it dischargedemployees S. W. Melton and Darnell Gause.S.W. Melton has been employed as a laborer forRespondent for over 4 years and was considered a"terrific,no problems, good man."2 Since he wasfamiliar with the fork lift, he was promoted in June1968, to "set down man", a job which required himtokeep slots well stocked with goods. In April,Indismissing other incidents of alleged 8(a)(1) conduct,theTrialExaminer found Respondent's witnesses to be credible in their denials Therecord does not warrant a reversal of the Trial Examiner'scredibilityresolutions or his consequent conclusionsMelton had been active with his fellow employees inpresentinggrievances to the Employer. In thisregard,Melton arranged for the employee meetingplace, and later, in a meeting with Respondent'ssupervisors, questioned the Respondent's failure togrant some employee proposals in regard to thegrievances presented. Thereafter,Melton was activein contacting the Union and soliciting employees tosign cards.AfterMelton's promotion, Respondent concededthat he performed satisfactorily for some time, butcontended that after a while he spent too much timetalking to the laborers. Respondent claimed thatsupervisors and some selectors complained aboutMelton's slow work, and for that reason Respondentdischarged him. The Trial Examiner opined thatRespondent may have been motivated by a desire toget rid of Melton because of his suspected prounionactivity,but concluded that the General Counselfailed to establish his case by a preponderance of theevidence.However, we find, in disagreement withthe Trial Examiner, that the General Counsel amplycarried his burden in this case.As noted, Melton was active in the employees'concerted activities, openly questioned Respondent'sfailure to alleviate some grievances, subsequentlyactively promoted the Union, and was dischargedprior to the scheduled election. AfterMelton'spromotion to set down man, he apparently didperform satisfactorily for some time. Respondentclaims his work slacked off prior to his discharge,and that selectors Fred Corley and John Beachemcomplained about Melton's work. However, Corleyand Beachem denied they had singled out Meltonforcomplaint.Their testimony fails to supportRespondent'sassertedreasonsforMelton'sdischarge. In addition, Respondent never consideredgivingMelton, a satisfactory employee for over 4years, another job and its failure to do so is notconvincingly explained.Under all the circumstances,we find thatRespondent'sassertedreasonsfordischargingMelton to be pretextual, and that Respondent's realreason was to discourage union activity. AlthoughMelton never wore a union button and neversolicitedemployees on the job, Respondent wasaware of his active leadership role among thewarehouse employees. Accordingly, we find that bythe discharge of Melton prior to the scheduledelection, Respondent violated Section 8(a)(3) and (1)of the Act.SimilartothecaseofMeltonarethecircumstances surrounding the discharge of DarnellGause Gause was employed as a driver for over 7yearsbyRespondent,andapparentlywasasatisfactory employee, though he had failed to takecertain advertisingmaterial to Key West on June25, 1968, for which he received a reprimand. He hadalso received four reprimands over a period of years'Testimony of Melton's supervisor, Gary Basile181NLRB No. 88 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor being late, prior to August 1968. In August, herefused to accept a reprimand for a stop of 10minutes after his truck was unloaded, claiming thathe was not the one who delayed departure for thattime, but some other driver. However, on August 10and 12, Gause was admittedly late for his scheduledruns because he was held up by a police-enforcedcurfewestablishedafteroutbreaksof violence.Gause had informed the dispatcher as to the reasonfor his lateness on both occasions, who told Gause itwas "good" Gause had told him. The dispatcherissued no reprimands, but the next day, August 13,Gausewasdischarged,allegedlyforexcessivetardiness.The Trial Examiner expressed doubts that the"tardiness"reasonwas the real reason fordischarge, but dismissed the complaint for lack ofproof that Gause was more active in the Union thanothers who were retained. We do not agree.AlthoughDarnellGause was not particularlyactive in the Union, he had signeda unioncard andattendedsomemeetings.For the reasons notedhereafter, we conclude that Respondent believed thatDarnell Gause was active in the Union, and that hewas discharged for this reason, and not for histardiness.Darnell Gause was the brother of Joseph Gause, aunionsteward, who was known to Respondent as anactiveunion leader, and who was subsequentlydiscriminatorily discharged.Also, about 2 weeksbefore his discharge, Darnell Gause was accused byRespondent of talking about the Union to certainstore employees, which interrogation and accusationthe Trial Examiner found to be violative of Section8(a)(1) of the Act. Although Gause explained toRespondent that he had not been to that store, it isclear that Respondent continued to believe him tobe an activeunionsupporter. This is borne out bythe reprimand Gause received on August 6 fortalking to employees at another store for 10 minutesafter his truck was unloaded. The discriminatorynature of his discharge is further corroborated bythe credited testimony of Wiggins that a supervisortoldWiggins during a discussion about the Unionthat Lunetta intended "to fire the old guys . . oneby one," an expression also attributed to Lunetta bythecreditedtestimonyofDarnellGause.Thisintentionbecame reality with the discriminatorydischargesofWillieHightower,Leonzie Jones,Joseph Gause, S. W. Melton, and Darnell Gause, aswell.From the record as a whole, we find that themotivating reason for the discharge of DarnellGause was Respondent's belief that he was, asRespondent knew his brother to be, an active unionsupporter.We conclude that the stated reason forthe discharge of Darnell Gause, tardiness, was infacta pretext. In this connection we note thatRespondent had tolerated excessive tardiness beforeand that Gause's explanation for his lateness wasplausible and was in fact initially accepted by theRespondent.Therefore,we find that Respondentviolated Section 8(a)(3) and(1) of the Act when itdischargedDarnellGause.Accordingly,we willorder reinstatement and backpay for S.W. MeltonandDarnellGause, as well as for the otheremployees when the Trial Examiner found werediscriminatorily discharged.The TrialExaminer'sConclusions of Law number 2 is hereby modified byadding the names of those two employees.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent,WinnDixieStores,Inc.,Hialeah,Florida, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Paragraph2(a)of the Trial Examiner'sRecommended Order is amended by deleting thepresent paragraph 2(a) and inserting the followingnew paragraph as follows:"(a)Offer to reinstate S.W. Melton, DarnellGause, Joseph Gause,WillieA.Hightower, andLeonzie Jones to their former or substantiallyequivalent positions, and make each of them wholein the manner set forth in the portion of the TrialExaminer'sDecision entitled "The Remedy," forlosses suffered as a result of their discharges in July,August, October, and November 1968."2.Footnote 11 second sentence should beamended to read as follows:"In the further event this Order is enforced by ajudgment of the United States Court of Appeals, thewords in the notice reading Posted by Order of theNational Labor Relations Board shall read Postedpursuant to a Judgment of the United States CourtofAppeals enforcing an Order of the NationalLabor Relations Board."3.Amend the first indented paragraph of thenotice, in the following manner:WE WILL offer S. W. Melton, Darnell Gause,Joseph Gause, Willie A. Hightower, and LeonzieJones, their former jobs, and WE WILL pay eachof them forlossesthey suffered as a result of ourhaving discharged them in July, August, October,and November 1968.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U REEL, Trial Examiner: This case, heardatMiami, Florida, on June 10 through 12, 1969, pursuantto a charge filed December 20, 1968, and a complaintissuedApril 23, 1969, presents questions as to whetherRespondent, herein called the Company, discharged eightemployees for membership in, or activity on behalf of, the WINN DIXIE STORES, INC.Charging Party, herein called the Union,and whethervarious statements allegedly made by company supervisorsinfringed upon employee rights under Section 7 of theAct.Upon the entire record in the case, including myobservation of the witnesses,and after due considerationof the brief filed by the Respondent,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, a Florida corporation engaged in theoperation of a multistate chain of retail grocery stores,annually does a gross volume of business in excess of$500,000, annually ships goods valued in excess of $50,000from its Florida warehouse to points outside the State,and is admittedly an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. TheUnion is a labor organization within the meaning ofSection 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. BackgroundThiscaseconcernswarehouseemployeesandtruckdrivers employed at the Company's Hialeah, Florida,warehouse. In the spring of 19681 a large number of theseemployees,dissatisfiedwithcertainconditionsofemployment, presented their grievances to SuperintendentDon Lunetta Their chief spokesman at that time was LeeCount Rutledge, who was thereafter made a supervisor,apparently tomeet one of the demands of the Negroemployees who complained of a racially discriminatorypromotions policy. Other active leaders of the employeesat that time included Leonzie Jones, Willie A. Hightower,and S. W. Melton, whose later discharges are at issuehere, and Horace Larkins, as to whose subsequent statusthe record is silent.Notwithstanding thepromotionofRutledge,theemployees continued to be dissatisfied, and indeed testifiedthat conditions grew worse after the meeting with LunettaAccordingly, they turned to the Union for assistance, andorganizing campaigns commenced among both the driversand the warehousemen, culminating in elections which theUnion won in both units, on June 28 and August 2,respectively.Bargaining negotiations up to November 10proved abortive, and at that time (following the last of theseries of discharges here involved) the employees went outon strike.The events here in litigation concern allegedly unlawfulstatements and allegedly unlawful discharges occurringbetween July and November, inclusive It should be notedthat the Company is no stranger to unfair labor practiceproceedings, that it issued instructions to its supervisorsdirecting them to refrain from inquiries, threats, orpromises relating to the Union, and that SuperintendentLunetta,whose conduct in an earlier proceeding waspartly responsible for the Fifth Circuit's holding theCompany in criminal contempt of a court decree (386F.2d 309, 313), stated on the witness stand in thisproceeding that he thought it "common knowledge" that"the company is anti-union." Neither the Company's pastviolations nor its antiunion position dispenses with theAll dates hereinaftermentionedrefer to 1968 unless otherwise specified613requirement that General Counsel establish his case onthis record by a preponderance of the evidence, but,insofar as company hostility to the Union is a part ofGeneral Counsel's proof, it is established on this record.B. Interference,Restraint,and CoercionThe complaint alleges in chronological order, sevenalleged statements of supervisory officials, each alleged toviolate Section 8(a)(1) of the Act.1and 2. According to the testimony of truckdriverLouisWiggins, on or about July 19 he was outside thedispatcher'sofficeatthewarehousewhenGeraldYoumans, who is in charge of seven retail stores, spoke toWiggins and to another employee, James Gold. To quoteWiggins' version of Youmans' remarks:He asked me if I joined the union. I told him yes.He said that he did not believe me because I was toogood a guy to join the union After he found that I hadtold him the truth, he told me that he: "Would beat myass the first time he saw me after that "Q. What happened after that?A. He asked Gold if he joined Gold said no Then Iwalked away.Youmans categorically denied ever inierrogating orthreatening any employee with respect to union activity.Gold was not called as a witness.The credibility issue is difficult to resolve.Wiggins gavea fair amount of corroborative detail which tends tobuttress his account, but naturally one who asserts thenegative of such a proposition cannot be expected toembellishhisstoryYoumans' relationshipwith theemployees at the warehouse was not a close one, and thereisno plausible reason, other than any vindictiveness hemight personally feel against the Union, for him to haveraised the issue with a warehouse truckdriver. The failureto call Gold as a witness to corroborate one side or theother is unexplained.As the testimony does not preponderate in favor ofGeneral Counsel and as Youmans' denial impressed me ascredible under all the circumstances, I would dismiss theseallegations3.DarnellGause, whose discharge on August 13 isdiscussed below, testified that about 2 weeks prior theretohe was summoned to the office of Superintendent Lunetta,who told Gause that Lunetta had received "bad reports"on Gause from a certain store in the chain. Gause'stestimony continues:A He said that he got a call from up there Thebutcher said that we drivers were discussing the union.He said that he did not mind our participating with theunion but there were too many drivers talking about theunion. He said that there would have to be a stop Putto it.He said: "There will have to be a stop put to thisif I have to fire you one by one."Q. Did you say anything9A At the time9Q. Yes.A. I said that I did not remember being at thatparticular storeQ. What happened?A. He called the dispatcher.Q. Please continueA. He asked the dispatcher if I had been at store 227that time. The dispatcher told him no, that my brotherwas the one that had been to the store. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Your-brother?A. Yes.Q. What happened?A. Gary Gause was the one that was there Then he.said he was sorry that he called me in, that I was thewrong man at the time.On cross-examination, Gause identified certain testimonyhe gave in a related proceeding concerning the sameepisode, as follows:MR. LANQUIST: Thank you. I will quote from page18of the transcript.This is referring to theconversation between the witness and Mr. Lunetta:Q. What else did he say?A. He said he didn't mind me talking about theunion, he said, but there was - I am trying to say itjust the way he said it. He said he didn't mind goingalong with the union, but he didn't want the driversgoing around to the stores talking about it. He saidhe wasn't going to have it. He said that he wouldhave to get rid of them because he would have to getrid of them rather than having them going around tothe different stores.MR. LANQUIST: That is the end of the quote.TRIAL EXAMINER: Do you recall saying that?A Yes, sir. Then at the end of that, sir, when I saida few minutes ago, well, I said I remember as I wasgoing through this, well, him telling me on the end thathe would have to get rid of the drivers one by one.TRIAL EXAMINER. Proceed.Q. (By Mr. Lanquist) Were you also asked thisquestion and did you also give this answer?Q. Going around to the stores doing what?A. Discussing the union.Q. Did he limit that to while they were working orwhat?A. He didn't say when. I considered it when I wasworking because that was the only time the driverswere around the stores.Q. Now, Mr. Gause, did you give those answers inresponse to those questions?A. Did I what?TRIAL EXAMINER: When you testified in that otherproceeding and you were sworn and there was a courtreporterpresent andlawyers, do you remember sayingwhat counsel just read to you?A. I remember saying things but not just the waythey got it on that paper.TRIALEXAMINER:Do you , remember sayingapproximately that?A. Yes.Lunetta denied the episode in the following manner-Q. It has been charged in the complaint that on oraround August 1, 1968, that you told an employee thatthe company will have to stop employees from talkingto the union. Do you recall ever making such astatement?A.' No.Q. Did you ever make a statement like that?A. No.Q. To any employee?A. No.IcreditGause's detailed version over Lunetta's denial,and I note that Lunetta and his counsel had apparentlyheard the details of Gause's story before the instanthearing but made no effort to give a contrary version ofthe episode or to call the dispatcher to deny Gause'saccount.Intheabsenceofanyruleprohibitingconversationsduringworkinghours,thethreattodischarge drivers for talking about the Union during suchperiods violated Section 8(a)(1) of the Act4.The complaintallegesthat in late September Lunettatold an employee it was unlawful to wear a union buttonon company premises. In support of the allegation, WillieA. Hightower testified that on September 30, the nightbefore his discharge, when he was attempting to quell aspontaneouswalkout at the warehouse (described inconnection with the Burch discharge,infra),Lunetta cameup to him, asked why he was wearing a button marked"Steward, Local 390," and told him "it was not legal . .towear it."Leonzie Jones' testimony corroboratesHightowerin thismatter. Lunetta's version of the episodeis asfollows:A.Thiswas the night of the walkout in theperishable warehouse.Mr. Hightower was a driver onthe perishable dock I asked him to leave as he had noduties up there. He had a run to pull in the morning. Itwas already after 1:00 a.m. He pushed the big stewardbutton at me. I told him that this did not mean a damnthing to me.As the record indicates that employees wore union buttonswith impunity, I credit Lunetta's version of the episode,and would dismiss this allegation as unsubstantiated. I amreasonablycertainthatbothHightower and Jonesmisunderstood Lunetta's comment for by the date of thisepisodeand thereafter the wearing of buttons wascommon.5 and 6. The testimony of Leonzie Jones supports theallegationsthat Lunetta onor about October 10 advisedan employee that Lunetta had learned of his union activityand would discharge him if it continued. On October 10or 11, according to Jones,Warehouse SuperintendentJames Durrance told Jones that Lunetta wanted to seeJones in the office. Jones' testimony continues, referringto Lunetta:A He said: "I heard that you have been goingaround heresigning menup to go on strike. If I hearanything or if anybody tells me that you have anotherpad and pencil and are doing this, I am going to fireyou because the company cannot'stand a strike."We talked and talked. He was very angry. He scaredme.We stayed there for about two hours and 'talkedabout different thingsThen he said that: "We shouldleave the union alone, that it ain't doing no good foryou. They can't promise you nothing but union dues."He also said that it was like J. Gause. He said thatthe first crook that he made, that he would fire him.Lunetta denied ever telling any employee that Lunettalearned the employee wasengaging inunion activities, anddenied ever telling an employee he would be discharged ifhe continued to engagein union activitiesDurrance wasnot called as a witness. I found Jones to be an impressivewitness,testifyingwith careful and full regard for thetruth. I credit his testimony over Lunetta's denial 2 andfind Lunetta's threat violative of Section 8(a)(1)'I note that the Fifth Circuit which heard Lunetta's testimony in opencourt in the cruninal contempt case resolved a credibility issue against him386 F.2d at312, 313My resolution of the Jones-Lunetta conflict is basedon my observation of the witnesses and on their testimony before me, anddoes not rest upon the court's discrediting of Lunetta in the contempt trialIndeed,in certain respects I credit Lunetta's testimony as noted above WINN DIXIE STORES, INC6157.EmployeeLouisWiggins testified that aboutNovember 3 he visited Lee Rutledge, who had by thattime been made a supervisor, at Rutledge's home, andthatduring the course of the conversation about theUnion Rutledge stated that Lunetta intended "to fire theold guys . . one by one because if we fire more than oneitwould cause a strike."According toWiggins,-Rutledge's neighbor was present during the conversation.Rutledgedeniedhavingany such conversation withWiggins or any other employee, and did not rememberWiggins being at the Rutledge house after Rutledgebecame a supervisorRutledge and Lunetta both deniedthat Lunetta ever told Rutledge of a plan to get rid of oldemployees, one by one, to avoid a strike.Againwe are confronted with a close credibilityquestion.Ihave previously creditedYoumans overWigginsbecauseofwhat I regard as an inherentimprobability thatYoumans would have made theremarksWiggins attributed to him But this is not to saythatIfoundWiggins to be deliberately falsifyingtestimony. On the contrary, in the Youmans matter it ismore likely thatWiggins eithermisunderstoodormisidentifiedYoumans.As to the Rutledge-Lunettaepisode,Wiggins' testimony sounds more plausible Theexpression that men would be fired "one by one" was alsoattributed to Lunetta by Darnell Gause, whose testimonyI creditWiggins was a striker, and therefore not a neutralor disinterested witness, but Lunetta and Rutledge werepart of management and were likewise far from neutral,although Rutledge was a former leader of the rank andfile.Iam inclined to creditWiggins in this matter in thelightof all the circumstances. Although the neighbor,presumablydisinterested,was not called to testify,Wiggins took the risk of being contradicted by naminganother witness to the conversation. The threat, uttered asitwas in the context of a discussion of the unionmovement in the plant, violated Section 8(a)(1) of the Act.C. The Discharges1The drivers - Hightower and the Gause brothersDuring the summer of 1968 the Company employedapproximately 55 truckdrivers at the Hialeah warehouse.Vincent Yucaitis, who became transportation supervisor in1967, testified that he first discharged a man late in 1967,about 6 or 7 months after he became a supervisor, andthat he discharged two or three men in the first 6 monthsof 1968. During the summer and fall of that year,however, he discharged 10 to 12 more drivers, as well as 2yardmenThis period coincided with that in which theemployees became organized, and the charge filed by theUnion in this case alleges that each of the discharges wascaused by union activity. The Regional Director, however,declined to issue a complaint as to several of thedischarged employees, thereby recognizing thatmerecoincidence in time is insufficient to establish that unionactivitywas a cause of the discharge. The evidence andmy findings with respect to the drivers whose dischargethe complaint alleges was caused by union activity may besummarized as follows.a.Darnell Gausewas discharged on August 13, lessthan 2 weeks after Lunetta mistakenly accused him ofdiscussing the Union while making deliveries at a retailstore. In his more than 7 years with the Company, Gausehad apparently been a satisfactory employee, except thaton June 25, 1968, he failed to follow instructions to takecertain important advertising material with him on his runtoKeyWest, and on August 6 of that year he wasreprimanded for talking to store personnel for 10 minutesafterunloading his trailer.' The Company's personnelrecord recites as the reason for his discharge, however, his"excessive tardiness," and refers specifically to his latenesson both August 10 and 12.' Although Yucaitis testifiedthat the reprimands of August 6 and June 25 figured inhis decision to discharge Gause, he did not make anyreference to those matters either orally or on the written"termination" report, at the time of the discharge.Gause admitted his "tardiness" on Saturday, August10, and Monday, August 12, and on both days explainedthe reason to Warehouse Superintendent Durrance who,on hearing Gause's report, said it was good that Gausehad given the explanation and issued no reprimand. Onboth days, according to Gause, he was detained en routeto work because of a police-enforced curfew which hadbeen established in the area in which he lived as a resultof serious outbreaks of violence. The Company was awareof the curfew, and of the fact that the police between 8p.m. and 6 a m. were checking people in and out of thearea in which Gause lived. Yucaitis testified that theCompany checked on other drivers and warehousemenwho lived in that area, and nobody else was late orstopped.According toYucaitis,thedispatcherhadtelephoned Gause's home on August 12 when Gause waslate, and the dispatcher said Gause was at home. Gausetestified he had left before the dispatcher telephoned, andthe dispatcher did not testify.Darnell Gause had signed a union card given him by hisbrother, Joseph Gause, a union steward. He does notappear to have been particularly active in the Union. Tobe sure Lunetta accused him of "talking union" to themen, but Gause, according to his own testimony, satisfiedLunetta that this was a misidentificationAlthough the matter is by no means free of doubt, I aminclinedtodismiss the allegation of discriminatorymotivation in the discharge of Darnell Gause. I am farfrom satisfied that the company-assigned reason oftardiness onAugust 10 and 12 was the real reason.Yucaitis had once tolerated five tardinesses in less than 2weeks, and discharged the man only after the sixthoccurrence in that span. The curfew excuse which Gauseprofferedmusthaveappearedplausibleunder thecircumstances,and the whole episode suggests thatYucaitis was looking for an excuse to discharge Gause.The real question is whether, given the Company'santiunion animus, this is enough to warrant a finding thatthe reason Yucaitis was "looking for an excuse" wasresentment of Gause's union activity. Gause had receivedtwo recent reprimands, both marked "final," and thesemay have played a part in Yucaitis' desire to be rid ofhim. In the light of his relatively minimal union activity,and in the absence of any showing that the Companybelieved him to be more involved in such activity thanother employees, a finding of unlawful discrimination inhis case would be tantamount to a holding that any timean antiunion employer discharges any employee and gives'This written reprimand concerned conduct at store 224, and is not to beconfused with the oral discussion with Lunetta a few days before coveringstore 227 The written reprimand recites, "This is the second andFinalTime,"and states"He has been warned to stop this before," but therecord is silent as to the previous occasionThe reprimand on theadvertising material is also marked"Final "'Company records show that Gause had received four prior reprimandsfor tardiness in 1965, 1966, and 1967 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDa false reason, the true reason must beunionactivitySome cases appear to go almost that far. SeeShattuckDenn Mining Corporation v. N L R B ,362 F.2d 466, 470(C.A. 9). But in that case the employee was a unionofficer,shop steward, and member of the grievancecommittee. In the instant case the lack of proof thatDarnell Gause was more active in the Union than otheremployees who were retained, or whose discharges are notalleged to violate the Act, leads me to dismiss thecomplaint as to himb.Willie AHightowerwas discharged on October 1,theday after Lunetta's comment about the unionsteward's buttonHightower wore This case stands incontrast to that of Darnell Gause in several respectsUnlike Gause, Hightower had been a prominent leader ofthe disaffected employees even before the advent of theUnion, and unlike Gause, he was active in the Union.Hightower was one of two drivers (J. B Gause was theother) to wear a steward's button, and he served on all theunion committees. Although the Company had employedhim for over 5 years, it introduced no evidence whatsoeverthat he had been reprimanded even once during thatperiod,againin sharp contrast to Darnell Gause, as towhom the Company showed six reprimands in the last 42months of his employment. That Hightower was asatisfactory employee is further attested by the fact thathe normally earned a bonus in all but 1 or 2 weeks everyyearAccordingtoYucaitisabonus is earnedapproximately 90 percent of the time, so Hightower'spercentage would be well above average.On October 1, the day of his discharge, Hightowerarrived at work shortly before 5:15 a.m.' but his load wasdelayed, so he had to remain in the area near thedispatcher so he could be notified when his load wasready.He received the notification at 7 a.m., and, asYucaitis testified, was kept busy from 7 to 8 checking hisequipment.At 8 he left the warehouse with hisrefrigerated truck bound for two stores, one at Kendalland one at Homestead. The Company considered this a"local" run; the Kendall store was 15 to 20 miles from thewarehouse, and the Homestead store was 12 to 13 milesbeyond Kendall. About 15 or 20 minutes after Hightowerleftthewarehouse,he stopped at "Royal Castle"(apparently a small drive-in restaurant), where he went tothe restroom and picked up a "coffee to go" (presumablycoffee in a cardboard container which he carried out ofthe restaurant with him) There is some conflict in thetestimony as to whether he later told the Company he firstgot the coffee, and then went to the restroom. In anyevent, the stop which was of some 12 to 14 minutes was,of course, recorded on the tachograph, and Hightowerhimself wrote the word "coffee" on the tachograph tapeto explain the stop.A company supervisor saw the truck parked at theRoyal Castle, and reported the fact to Yucaitis. ThatafternoonwhenHightower returned from his trip toHomestead,Yucaitisdischargedhim,allegedlyforviolating the Company's rule against "stops" on localruns.''The "clocktime," expressed in hundredths,not minutes,was 5 22'Yucaitistestified that he considered Hightower a "complainer," andthat this figured in the decision to dischargehim. Thematter was notmentioned to Hightower at the time,and does not appear as a "reason" onthe personnelrecordYucaitistestifiedthatthe complaints were over notgetting long runs, and were unjustified,but he alsotestifiedthat a fewother drivers also asked for long runsand were not firedThe Company would have been within its legal rights ifit infact discharged Hightower for the unauthorized stop.On this record, however, I find that this was not the realreason for the discharge. Hightower testified that he andother drivers had stopped for coffee or to go to therestroomwhen starting out on a delivery run, andYucaitis answered "I don't recall" and "I don't know"when asked whether other employees had violated thecompany policy or had been discharged for doing so. Ifind it hard to believe that the Company would havedischarged a truckdriver with an unblemished record likeHightower's,' for this isolated dereliction Pertinent here isthe observation of Judge Prettyman, speaking for thecourt in EAnthony & Sons, Inc v. N L R.B,163 F.2d22, 26-27 (C.A.D C.), cert. denied 332 U S. 773,...some of these employees had been long-time,responsible and faithful employees, and others had beencommended for their work. All were dischargedsummarily, without preliminary warning, admonition oropportunity to change the act or practice complainedofSuch action on the part of an employer is notnatural.If the employer had really been disturbed bythecircumstances it assignedas reasonsfor thesedischarges, and had had no other circumstance in mind,some word of admonition,some cautionthat theoffending lapse be not repeated, or some opportunityfor correction of the objectionable practice, would bealmost inevitable The summariness of the discharges ofthese employees, admittedly theretofore satisfactory,gives rise to a doubtas tothe good faith of the assignedreasonsSee alsoBetts Baking Co v. N L.R B,380 F 2d 199, 205(C A. 10), where the court, speaking through Chief JudgeMurrah, approved as a statement of "controlling law,"the proposition that " '. in determining whether theCompany really discharged [the employee] for [theassigned cause] it is fair to weigh all the facts, includingnot only the anti-union animus of the Company, but theseriousness of the offense, for if the offense be minor, it isreasonable to infer that the severity of the penalty had itssource in some conduct beyond the offense.' "The Board, of course, may not substitute its judgmentfor that' of management as to what discipline the lattermay lawfully invoke for infractions of its rulesN L R Bv.T.AMcGahey, Sr, et a! d/b/a Columbus MarbleWorks,233F.2d 406, 412-413 (C.A. 5). But morepertinent here are such Fifth Circuit holdings as those inN L R.B v. Sunnyland Packing Co.,211 F.2d 923, 924;N.L R B. v. C & J. Camp, Inc, d/b/a Kibler-CampPhosphate Enterprise,216 F.2d 113, 115;N L R B v.Brady Aviation Corporation,224 F 2d 23, 25, all holdingthat on the facts there presented the Board could properlyfind that the employer in each case in depriving theemployee of employment was in fact motivated by dislikeof the employee's union activity, rather thaft by theemployee's admitted misconduct or shortcomings.Ifind in Hightower's case that his coffee stop wasmerely an excuse seized on by the Company to rid itselfof a union leader, and that his discharge was a violationof Section 8(a)(3) and (1) of the Act.c.Joseph Gausewas discharged November 5 undercircumstances which present still another variation on thefamiliar theme of whether union activity was a substantial'Hightower testified he never received a reprimandThe Company didnot contradict this testimony,or introduce any records,as it did in the caseof Darnell Gause WINN DIXIE STORES,INC617cause of the action. Gause, an employee of the Companyformore than 8 years, was a leader of the Union, servedas its observer at the Board election, and participated onitsbehalf in bargaining negotiations with the Company.However, Gause suffered a series of personal injuries onthe job, hurting a toe in 1963 or 1964, spraining a wrist in1966 or 1967, spraining his back early in 1968, reinsuring,hisback about 6 weeks later, closing a door on a fingerabout 2 months after that, and bruising his chest about lmonth later. The back, wrist, and chest injuries causedhim to lose time from work.On November 5 Lunetta called Gause to the office,and, in the presence of Yucaitis, read Gause the list of hisinjuries and discharged him. Up to this point in the story,itwould seem reasonably clear that General Counselfailed to make out a case, for even assuming, as Gausetestified, that' other drivers had suffered hernias and otherinjurieswithout being discharged, his list of mishaps isimpressive.But the story does not end here. Gausetestified that he and Yucaitis were seated in the office,and that, after Lunetta read the list of injuries, thefollowing transpired:A. I asked him if he thought that I caused thoseaccidents. I told him that I did not hurt myself onpurposeItoldhim that accidents just happen. Iprobably just fell into a bad luck streak. He said-"Well, I think that I will have to let you go." I said."That figures." He said- "Instead of stirring up all thismess around here, why don't you go and get one ofthose jobs that you were talking about at the meeting9"I then asked him what he was talking about. He saidthat I knew I said: "If you are talking about the union,Ihave worked just as hard here as I ever have to helporganize."He said: "If you want to make your bedhard, then you have to lay in it."Q. Go on.A. He then told Mr. Yucaitis to give me the check,which he did.Q. Did he have to get the check or was it there?A It was thereQ. Go ahead.A.Mr. Yucaitis handed me the check. I looked overthe check. He asked me if it was okay I said that, well,there was one that was, was a work check... .TRIAL EXAMINER: Speak up, please.A.Well, he asked me if it was all right. I said thatmy work check looks right but I don't know about thesavings check. I told them that I would have to checkon it and if it was not right that they would hear fromme. I told Mr. Yucaitis it was a pleasure working thereandmaybe sometime in the future we could worktogether again. I, left.Ihave quoted this entire passage, not only to point outthe references to "stirring up all this mess," and to thehard bed of Gause's own making, but also to emphasizethatYucaitis as well as Lunetta were named as present.Yet neither Yucaitis nor Lunetta, both of whom testifiedafterGause, was even asked to deny any part of Gause'saccount.After the direct examination of Lunetta on thesubjectofGause's discharge was concluded, the TrialExaminer interrogated him as follows.Q. TRIAL EXAMINER: Do you recall any conversationthat you had with Joseph Gause at the time that youfired him?A. You mean other than the accidents?Q. Anything other than what you just said you toldhim at the time?A A fewcomments were made afterwards.Itwouldseem to me like he kind of snickered and he indicatedthat I had fired him for other reasonsQ Whatdid he say and what did you say9A. I told him that I did not,that this was the reasonwhy I fired him.Q You don't remember anything else that was said?A. No.Under all the circumstances I credit Gause's version ofthe final interview.Lunetta's statements at the time showthatGause'sunion activity contributed substantially toLunetta's decision to discharge him. It follows,of course,that the discharge violated Section 8(a)(3) and(l) of theAct.2The warehousemen and yardmena.SW Meltonwas discharged on July 9, nearly amonth before the Union won the election in thewarehouse, where he worked. He had not been prominentin the union drive, but he had played a leading role in theefforts of the employees to present their grievances theprecedingApril,before they turned to the Union. Asatisfactoryemployee for over 4 years,Meltonwaspromoted a month or so before his discharge to "set downman " According to the Company, he was a failure at thisjob, and company policy did not permit downgrading himto his former position.According to company witnesses Melton in his new jobspent too much time talking to the laborers and did notkeep the "slots" well stocked with goods. Certain of theemployeeswhom the Company named as havingcomplained aboutMelton testified that they had neverdone so, but merely complained that the work was toomuch for one setdown man to handle, and it may well bethatMelton was no worse than average as a setdown manItmay also be that the complaints over his talking to thelaborers masked a fear that he was engaging in prouniondiscussions.But this is speculation, supported, if at all,only by intuition, and gives no basis for a finding. Again,in seizing upon certain general complaints and translatingthem into an attack on Melton, the Company may havebeen motivated by a desire to get rid of him, but this islikewise speculative.General Counsel failed to establishhis case as to Melton by a preponderance of the evidence,and it should therefore be dismissed.b. andc.Henry Lee MathisandEdward Young, Jr,yardmen, were both discharged on October 10. Theirduties involved the placing of trailers in the properposition to be loaded, and if they were delayed in thisoperation, themen from the produce department wholoaded the trailers were likewise delayed. Yucaitis testifiedthat he received numerous complaints from the lattergroup about the delays, that the yardmen in turnprofessedtobedoing their best, and that afterinvestigating the matter, he decided the fault lay with theyardmen and discharged them. There is some testimonythat the yardmen were working under handicaps, in thatconstruction work in the yard impeded their movements,and other delays were caused by illness, by the breaking inof a new man, and by the failure of another employee onone occasion to chock the wheels on a trailer GeneralThe Companyargues that,even if Gause's discharge be found unlawful,a reinstatement order should not issue,citingN LR B v Big ThreeIndustrial Gas & EquipmentCo , 405F 2d 1140,1142-43 (C A 5) Thatcase dealt with a driver who had a record of traffic violations,and is notanalogous to the case at bar 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel, however, was not able to make out much of anaffirmative case on Mathis and Young. Both were unionmembers and wore buttons but this did not distinguishthem from a large group of employees. Young's buttonread, "Steward, Local 390," and he testified that on oneoccasion when he left it home, Supervisor Martin askedhim "in a joking way" where it was, and added, "Youstooges are trying to get these fellows organized."9 Also,on redirect examination, Young remembered someone'ssaying,"Why didn't you stewards get the peopleorganized and get the work done "To be sure, General Counsel establishes that from timeto time Mathis and Young had done satisfactory work,that they were discharged only a few days after theybegan wearing union buttons, and that the Company washostile to the Union. However, I credit the testimony ofMartin and Yucaitis that the delays in the yard werevexatious and were the cause of the discharge of thesemen.dBartley Burchwas discharged on October 16, nearthe end of his 90-day probationary period. The Company'spersonnelrecordsattributehisdischarge to "poorcompany attitude, insubordination to company official,willful destruction to company property on two differentoccasions." According to the testimony of SuperintendentPage, on Sunday, October 13, and on Monday, October14, he observed Burch performing his work in a carelessfashion, damaging merchandise as he loaded a truck andagain as he operated a forklift. Page testified that on bothoccasions, he reproved Burch, who responded, "This .company has a lot of money." I credit Page's testimonywith respect to those episodes, as well as his testimonythat he discharged Burch after reporting those episodes onOctober 15 to Lunetta who agreed that Burch should bedischarged.Burch was a union member and wore a button. Indeed,Page testified it was a steward's button, similar to fourothersworn in Page's department, although Burchtestified the button read merely "Teamsters Union Local390." Burch's union activity was not such as to suggestthathewould be a likely target for discriminatorytreatment, but his role in a spontaneous work stoppage 2weeks before his discharge gives rise to a question as towhetherhewas discharged for protected concertedactivity.On the occasion in question, when another employee,known as Chico, was being discharged, Burch addressedsomewhat disrespectful remarks to a man whom he didnot know, but who was in fact Robert Schwieger, acompany security officer Schwieger told Burch that hewas discharged, but that action was shortly rescindedwhen Schwieger realized that Burch had no way ofknowing Schwieger's position in the Company. Chico'sdischarge, however, continued to create excitement as herefused to leave the premises, the police were summoned,and eventually (to quote Schwieger).. when it became apparent that Chico would have toleave with the police, Mr. Burch said: "If he was going,they would all go " The entire perishable shipping crewwalked out, well, with maybe one, two or threeexceptions.Union officials helped to quell the disturbance, and all themen returned to work in a few hours.'The transcript reads "stooges " I received no motion to correct it, but itis possible the witness said "stewards "The point of all this is that when Burch himself wasfinallydischarged 2 weeks later, Page, who dischargedhim at the plant gate, not only relied in part on Burch'sremarks to Schwieger, but also refused to let Burch comeinto the plant because of Page's fear that Burch who had"already started one work stoppage" would start another.If in discharging Burch, Page was motivated in substantialpart by Burch's role in the earlier walkout, then thedischarge violated Section 8(a)(1), as the prior walkout,whether or not "justified" or advisable, was a protectedconcerted activity. Page testified that the prior walkoutwas nota causeof the discharge, as it had been condonedand Burch had returned to work, but it was a cause of hisnot letting Burch in the plant after his discharge. Thiscalls for rather refined reasoning on the part of Page,particularlyashe noted asa causeof the dischargeBurch's disrespect to Schwieger, which preceded but wasclosely related to the walkout On the other hand, it wouldbe a rather refined construction of the statute to hold thatonce Burch had led the walkout, his subsequent dischargefor any cause would be unlawful because the Companycould not rid its mind of the fact that he had engaged inthat protected activity. I am inclined to credit Page thathe fired Burch, after checking with Lunetta, because ofBurch's remarks when Page reproved him, and I alsocredit Page that while the earlier walkout caused him tokeep Burch out of the plant after the discharge, it was nota significant factor in the discharge decision.e.Leonzie Joneswas discharged on October 31 afterinvestigation of a fire and explosion in which he had beeninvolved on October 25. There is no suggestion that theexplosion was other than an accident, but the Companyalleges that Jones was guilty of carelessness and also thathe told an untruth in the course of the investigationJones, an employee of the Company for 8 years, was anoutstanding leader of the union movement. He had beenprominent in the preunion presentation of grievances, wasa union observer at the election, and participated onbehalf of the Union in all the bargaining conferences Asnoted above in the discussion of the violations of Section8(a)(1), Jones was singled out by Lunetta and subjected toa coercive interview in which Lunetta told Jones to leavethe Union alone and stated that J Gause, coleader withJones of the Union, would be discharged "the first crookthat he made." Gause was fired less than a week afterJones' dischargeThe question in Jones' case, of course, is whether theCompany seized upon the fire and the investigationthereof as an excuse to rid itself of a union leader, orwhether the Company's explanation of the discharge wasthe real reason for its action Some recital of the eventssurrounding the fire, explosion, and investigation isnecessary.The fire started at or near the gasoline pumps used torefill the gas tanks on trucks and forklifts. A day or twobefore the fire, 150 gallons of gasoline had been spilledthere because a driver at the refueling station had brokenthe nozzle off the pump. The Company knew who thisdriverwas but apparently decided to visit no disciplineupon him, believing the matter to have been "an error"(to quote Security Officer Schwieger). The gasoline leakedinto the ground and into a nearby pit under the adjacentweighing scaleThe area was then heavily watered, butthis would not eliminate the danger of fire and explosion,particularly in the pit or wellOn Friday, October 25, Jones drove to the pumps in aforklift, intending to fill it with gasolineHe stopped atthe first pump, found the nozzle broken, and drove a few WINN DIXIE STORES, INC.619feet to the other pump, only to find the nozzle on that onealsounusableJonescalledtoanotheremployee,Goodman, to ask his help or advice on how to put gas inJones'forkliftAfteramoment's conversation, anexplosion occurred, followed by a fire. After a shortperiod, Jones' forklift which was on fire, began to roll offthe concrete, down a slope, and stopped after it had gone15 or 20 feetJones' forklift had a standard shift and clutch. Hetestified that when he got off it, dust before the explosion,the motor was off and the transmission was in gear.The fire department which extinguished the blaze madetwo reports, but one of these (that of Captain Steadman)was not in the Company's possession, whereas that ofFireman Clavier was given the Company. In this reportClavier quotes Jones as stating that "he had not shut offthe engine of the tow-motor nor had he gotten out of thedriver's seat . .when the fire started." Clavier's reportalso states that "Captain Steadman was called to sceneand completed this investigation "The Company conducted its own investigation throughSchwieger.One employee, Clark, gave Schwieger astatement on October 29 in which the blame for theexplosion was placed on Jones Clark stated he saw Jonesrun the forklift in such a manner as to scrape the concretecurbing at the pumps and draw sparks, that Jonescontinued to do so when Clark called to him to stop, thatClark started to report this to a supervisor, Phillips, whentheexplosionoccurred, that the motor "had to berunning" when the forklift moved because when Clarkexamined it after the fire, the forklift was in gear, andthat that afternoon Jones admitted causing the fire. TheCompany did not call either Clark or Phillips as witnessesat the hearing Schwieger also took statements from Jonesand Goodman. Both men stated to Schwieger that Joneswas off the forklift at the time of the explosion, the noisecame from the pit below the weighing scale, and the firejumped from there to the pumps. Jones further stated, ashe did at the hearing, that his motor was off; Goodmandoes not mention that fact in his statement to Schwieger,but testified before me that Jones' motor was offAs indicated above, the Company did not obtainCaptainSteadman's official fire report, but only thestation record of Fireman Clavier. Steadman's report,dated the day of the explosion, shows that on that day heinvestigated-the affair, came to the conclusion that the firestarted in the weighing scale pit, and so reported to MrWaldorf,Lunetta'ssuperior,who is the warehousemanagerOn the witness stand, Steadman thought thatprobably the spark which ignited the gasoline vapor hadcome from an electric pump used to pump out the pitbelow the weighing scale. Steadman, in accordance withan oral commitment to Waldorf on the day of the fire,had written the Companya listof recommendations toavoid future trouble, including a recommendation to erecta wall between the weighing scale and the gasoline pumpsOf course, the Company did not have this in its possessionwhen it discharged Jones.OnOctober 30, the Company discharged Jones.Lunetta and Schwieger talked to him in the office andaccused him of setting the gas pumps on fireWhen Jonesdenied this and said he "would have to be crazy to dothat," Schwieger replied, "You have done crazier thingsthan that." Lunetta twice called Jones a liar, and thisprovoked Jones into saying, "Why don't you go aheadand do what you are going to do and get it over with?"Lunetta replied, "I guess you are right" and told Jones topunch outThe issue in Jones' case is not whether he caused thefire,but only whether the Company was motivated indischarging him by the fire episode or by his unionleadership. I find upon considering the entire record thatthe Company seized upon the episode as a pretext to riditself of a union leader.The Company asserts that it discharged Jones becausehe lied about whether he had shut the motor off andwhether he was on the machine when the fire started.FinallyLunetta pinned the matter down to a single"falsehood"- that the motor was running when Jonessaidhe had turned it off In support of its allegedconclusion, the Company allegedly relied on the statementittook from employee Clark and the report of FiremanClavierAs to Clark, the Company apparently nowdisavows relianceonClark'sstatement that Jonesadmitted causing the fire. Even more significantly, theCompany does not rely on Clark's statement that Jones'handling of the forklift was so dangerous that Clark wasintheprocess of reporting it to Supervisor Phillips.Lunetta expresslydisclaimedanybeliefthatJonesdeliberately caused the fire, and the Company did not calleitherClark or Phillips as witnesses, although theirtestimony if it had substantiated Clark's statement wouldhave gone far to defeat the case for Jones. Thus it seemsclear that the Company does not rely upon the reallydamaging parts of Clark's statementWhen we recall thatatonepointSchwiegeractuallyaccusedJonesofdeliberately causing the fire, we may well wonder whetherthe statement obtained from Clark was taken in thecourse of a good-faith investigation, or in an effort to "getsomething" on Jones.The report of Fireman Clavier, who like Clark was notan eyewitness to the event, states that Jones had notturned his motor off and indeed was on the forklift whenthe explosion occurred. Of course, if this is correct, thenJones' version is incorrect, or (to use Lunetta's expression)Jones "lied."Whether Jones was on or off the forkliftdoes not seem very important He had to be on it to driveto the pumps. He rather clearly was not on it when hediscovered the second broken nozzle, called Goodmanover, and started to discuss the problem of how to fill thetank. But even Lunetta did not emphasize this matter, foron cross-examination he pinned the reason for thedischarge down to Jones' "lie" about whether or not heturned the motor off. Here there is a sharp cleavagebetween Jones' report and Clavier's. Clark in his report"deduces" that the motor was on because the forklift wasin gear and rolled off the concrete. Of course, if the motorhad been on, the forklift would have kept going whenJones got off, and would not have waited till it caught firebefore it moved The report of Clavier that the motor wason is part of the same sentence that has Jones on theforklift at the time of the explosion, and may be equallyinaccurate.However, the Company could well belidve thatJones told inconsistent stories to Clavier and to theCompany on this matterOn the other hand, the Company made no effort to getCaptain Steadman's report (which would have clearedJones of responsibility for the fire) although Clavier'sreport expressly states that Steadman was investigating.But the Company already knew that Steadman's reportwould not incriminate Jones, for the fire captain hadalready stated his conclusions to Lunetta's superior,Waldorf 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDMost significant of all. only a day or two before, atruckdriver (to quote Clavier's report) "had driven offwith the nozzle of the gasoline pump sticking in the fillpipe of the truck, and ripped the nozzle off the hose andcaused about 100 gallons of gasoline to be spilled on theground." For the Company to take no action withrespect to this truckdriver,'° whose negligence caused thefire,and to discharge Jones, allegedly because of avariationbetween his statement to the Company andClavier's report of Jones' statement to him, shows suchdisparate treatment as to justify the inference that the fireepisode was a pretext, and not the real reason, for thedischarge of this union leader. I therefore find that thedischarge of Jones violated Section 8(a)(3) and (1) of theAct.D. The StrikeThe employees went on strike on November 10. TheCompany argues that the strike was caused by the failureof the parties to reach agreement on a contract, andpoints out that the literature and picket signs displayed bythe Union did not refer to the discharges discussed above.The testimony of the employees establishes, however, thattheirdecision to strike, which they made against theadviceofthenonemployeeunionorganizers,wasprompted largely by the discharges, particularly those ofJones and Joseph Gause, which occurred shortly beforethe strike. As these discharges were unfair labor practicesand were a substantial cause of the strike, it must beconsidered an "unfair labor practice strike," not an"economic strike."CONCLUSIONS OF LAW1.The Company by threatening to discharge employeesforunion activity engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1)and Section 2(6) and (7) of the Act.2.The Company by discharging Willie A. Hightower,Joseph Gause, and Leonzie Jones for union membershipand activity engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (3)and Section 2(6) and (7) of the Act.3.The strike which commenced on November 10 wasan unfair labor practice strike, as it was caused insubstantial part by the unlawful discharges of Jones andJoseph Gause.4. Except as found above the Company did not committhe violations alleged in the complaint.THE REMEDYIshall recommend the conventional remedy for theviolations found, including an order to cease and desistfrom the unfair labor practices found and (because of theserious nature of these violations and because of theCompany's demonstrated propensity to violate the statute,even to the point of criminal contempt) from any otherinvasions of employee rights under the Act. Affirmatively,I shall recommend the reinstatement with backpay of themen found unlawfully discharged, and the reinstatementon application, of the strikers. Should the strikers, on"Schwieger testified that at the time he knew who the driver wasLunetta did not remember whether the driver had been discharged, butSchwieger's testimony indicates that the driver was retained Schwieger'sonly investigation was of the fire and apparently centered on Jonesapplication, be refused reinstatement, they shall be entitledtobemade whole for any loss of earnings sufferedbeginning 5 days after their application. Any backpayunder the terms of this Recommended Order should becomputed in accordance with the formulas set forth in FW Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co,138 NLRB 716Accordingly,upontheforegoingfindingsandconclusions, and upon the entire record, I recommend,pursuant to Section 10(c) of the Act, issuance of thefollowing:ORDERRespondent,Winn Dixie Stores, Inc , its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening to discharge or discharging or in anyother manner discriminating against employees because oftheirmembership in or activity on behalf of a labororganization.(b) In any other manner interfering with, restraining orcoercingemployees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)OffertoreinstateJosephGause,WillieA.Hightower,andLeonzieJones to their former orsubstantially equivalent positions, and make each of themwhole in the manner set forth in the portion of the TrialExaminer's Decision entitled "The Remedy," for lossessuffered as the result of their discharges in October andNovember 1968.(b)Notifyany of the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(c)Upon application, offer to each of the employeeswho went on strike on November 10, 1968, reinstatementtohisformer or a substantially equivalent position(discharging, if necessary, employees hired subsequent tothat date), and in the event of failure to do so within 5days after their respective applications, make them wholeinthemanner prescribed in the portion of the TrialExaminer's Decision entitled "The Remedy."(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e) Post at its warehouse at Hialeah, Florida, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other materialIn the event that this RecommendedOrderisadoptedby the Board,the words"a Decisionand Order" shall be substituted for the words "the WINN DIXIE STORES,INC.621(f)Notify theRegionalDirector for Region 12, inotherwise discriminate against any employee because ofwriting, within20 daysfrom the receipt of this Decision,hismembership in, or activity on behalf of, Teamsterswhatsteps have been taken to complyherewith."Local 390,or any other union.RecommendedOrder of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substitutedfor thewords "aDecisionand Order.""In the event that this RecommendedOrder is adopted by the Board,this provisionshall bemodifiedto read "Notifysaid Regional Director, inwriting, within 10 daysfrom the date ofthisOrder, what stepsRespondenthas takento complyherewith "APPENDIXWE WILL NOT in any other manner interfere with ouremployees' right to join or be represented by a laborunionWE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.WE WILL reinstate, upon their application, any andallemployees who went on strike on November 10,1968.NOTICE TO ALL EMPLOYEESWINN DIXIE STORES, INC.(Employer)Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL offer Joseph Gause, Willie A. Hightower,and Leonzie Jones, their former jobs, and WE WILL payeach of them for losses they suffered as a result of ourhaving discharged them in October and November1968WE WILL NOT threaten to discharge or discharge orDatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have anyquestionconcerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 706Federal OfficeBuilding,500 Zack Street, Tampa, Florida33602, Telephone 813-228-7711.